Citation Nr: 0910612	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen claims of entitlement to 
service connection for psoriasis and degenerative arthritis 
of the cervical and lumbar spine, as well as a new claim of 
entitlement to service connection for bilateral hearing loss.

Prior to remanding the claims in April 2008, the Board 
determined that because the Veteran's claims of entitlement 
to service connection for psoriasis and degenerative 
arthritis of the cervical and lumbar spine were denied by the 
Board in January 2000, on the basis that they were not well 
grounded under the law then in effect, the claims were 
eligible for readjudication under the VCAA without regard to 
the finality of the January 7, 2000, Board decision.  In this 
regard, his degenerative arthritis of the cervical and lumbar 
spine and psoriasis claims were determined to have remained 
pending since October 1997.


FINDINGS OF FACT

1.  The Veteran's low back disability (degenerative disc 
disease with spondylolithesis) first manifested many years 
after service and is not related to his service or to any 
aspect thereof.

2.  The Veteran's cervical spine disability (degenerative 
changes without disc or foraminal disease) first manifested 
many years after service and is not related to his service or 
to any aspect thereof.

3.  The Veteran's psoriasis first manifested many years after 
service and is not related to his service or to any aspect 
thereof.

4.  The Veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

3.  Psoriasis was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required by the VCAA can be 
divided into three elements. Specifically, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the Veteran's claims for service 
connection for psoriasis, neck, and low back disabilities 
were filed prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the Veteran 
subsequent to the initial AOJ decision in November 2002 and 
on several occasions thereafter.  The Veteran's claims were 
readjudicated after each notice was provided and sufficient 
time had been allowed for him to respond.  These notices, 
read as a whole, appropriately advised the Veteran of all the 
notice elements listed above.  With regard to the new claim 
of entitlement to service connection for bilateral hearing 
loss, the Veteran was provided with appropriate notice in 
November 2002, prior to the initial adjudication of that 
claim.

Although notice was provided after the initial adjudication 
of the claims of entitlement to service connection for 
psoriasis, neck, and low back disabilities, the Board finds 
that the Veteran has not been prejudiced thereby.  The 
content of these notices, when read as a whole, fully comply 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to each notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.  The Veteran, in response to these 
notices, submitted evidence in support of his claims, 
demonstrating that he understood his duties to submit 
evidence in support of his claims.

The Board notes further that the Veteran was provided notice 
in February 2007 that a disability rating or an effective 
date for the award of benefits will be assigned if the 
benefits sought are awarded, as required by Dingess.  Thus, 
adequate notice was provided to the appellant with respect to 
his claims for service connection prior to the transfer and 
certification of the veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him VA examinations in November 1997 and May 2008.  
He was offered the opportunity to testify before the Board 
but he withdrew his request for a hearing in August 2007.  
The Board finds these actions have satisfied VA's duty to 
assist with respect to his claims for service connection and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and sensorineural hearing loss, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that his current disabilities of the 
lumbar and cervical spine, psoriasis, and bilateral hearing 
loss either had their onset in or are otherwise related to 
his active service.  He asserts that he injured his back 
during service.

According to the National Personnel Records Center (NPRC), 
however, the vast majority of the Veteran's service records 
are presumed to have been destroyed in a fire in 1973.  When 
a Veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
Veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The Veteran was first notified that VA was having 
difficulty locating his service records in a September 1996 
letter.  VA requested in that letter that he submit to VA any 
service records in his possession that would be supportive of 
his claim.  No response from the Veteran was received.   He 
was formally advised of the loss of his service medical 
records in a November 1997 letter.  He was again advised of 
the loss of those records in a February 1998 rating decision.  
After the Veteran's current claims were filed in August 2002, 
he was again notified that his service records had been 
determined to be unavailable.  In April 2006, he was informed 
that a search for records from the Office of the Surgeon 
General (OSG) and for morning reports had also been 
unsuccessful.  In an April 2006 response, the Veteran 
indicated that he had no additional information to submit in 
support of his claims.

The one available service record in this case is the 
Veteran's Form DD-214, issued upon his honorable separation 
from service, dated on January 25, 1955.  The certificate 
shows that the Veteran served as an infantryman and was 
honorably discharged by reason of "SR 615-363-5, and Section 
III, SR 615-360-5."  Special Regulation 615-363-5 (1953) 
provided for release to the National Guard and Army Reserve.  
Section III of Special Regulation 615-360-5 (1953) provided 
for the early separation of overseas returnees.  While the 
Veteran's service records are unavailable and it is thus 
unclear whether he was treated for any disorders in service, 
it is clear from the specified reasons for his separation 
that the Veteran was not discharged from service due to a 
physical or medical disability incurred in or aggravated by 
service.

A.  Lumbar and Cervical Spine Disabilities

The Veteran contends that he injured his back during service.  
However, he is unable to recall the specific circumstances 
surrounding the incident.  The Veteran also contends that his 
cervical spine disability is related to his military service.  
Similarly, however, he has not provided a specific argument 
as to why his neck disability is related to his military 
service and has not specifically described the circumstances 
surrounding the onset of this disorder.

As noted above, the Veteran's service records have been 
determined to be unavailable.  Accordingly, there is no in-
service evidence demonstrating complaints or treatment for 
any disorders or injuries of the spine.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection of his 
neck and low back disabilities.  38 C.F.R. § 3.303(b).  The 
Veteran asserts that he has received regular treatment for 
his low back arthritis since his separation from service.  
The records of treatment obtained shortly after separation, 
however, are no longer available and accordingly have not 
been associated with the claims file.  On multiple occasions, 
VA attempted to obtain from the Veteran information 
pertaining to the physicians whom the Veteran reported as 
having provided treatment, but no response from the Veteran 
was received.  The Board reminds the Veteran that the duty to 
assist is not a "one-way street."  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The first post-service clinical evidence of spine problems of 
record is dated in July 1997, approximately 42 years after 
the Veteran's separation from service, when he had X-rays of 
his cervical and lumbar spine segments.  X-rays of the 
cervical spine revealed degenerative changes without disc or 
foraminal disease.  X-ray examination of the lumbar spine 
revealed mild degenerative joint disease with disc disease at 
L5-S1 and spondylolisthesis of L5.  The next record 
pertaining to either the cervical or lumbar spine segments is 
dated in November 1997, when he had a VA examination and 
reported a history of back and neck pain.  He did not 
describe for how long he had experienced such pain, nor the 
incidents which had precipitated his discomfort.  Physical 
examination resulted in diagnoses of arthritis of the 
cervical and lumbar spine, resulting in limitation of motion 
of both spinal segments.  The examiner did not comment as to 
whether the Veteran's neck or low back problems were in any 
way related to his active military service.  Subsequent 
records dated to May 2008 show continued intermittent care 
for neck and low back pain.  At no time, however, did any 
treating physician relate either the neck or low back 
disabilities to the Veteran's military service.

The Veteran had a VA examination of his spine in May 2008.  
At the time of the examination, the Veteran stated that he 
had injured his back during military service.  He was unable 
to describe the specific circumstances surrounding the injury 
and was unable to recall whether he had received treatment.  
The Veteran described his current treatment for his arthritis 
of the cervical and lumbar spine as occasionally taking 
Tylenol.  Physical examination resulted in diagnoses of 
arthritis of the cervical and lumbar spinal segments.  In 
addressing whether the Veteran's low back and neck 
disabilities were as likely as not related to his military 
service, the examiner determined that they were not.  The 
examiner concluded that because there was no evidence 
demonstrating a continuity of neck or low back problems since 
service, and no in-service evidence demonstrating that 
anything in service caused his development of arthritis, it 
was unlikely that his neck and low back problems were related 
to his military service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for arthritis of the cervical 
or lumbar spine on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's neck and low back 
disabilities.  Rather, the evidence of record only weighs 
against such a finding.  Thus, service connection for neck 
and low back disabilities is not warranted.

The Board has considered the Veteran's assertions that his 
neck and low back problems are related to his service.  
However, to the extent that the Veteran ascribes his neck and 
low back problems to any incident in service, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
Veteran purports that his symptoms during service support the 
current diagnoses by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current neck and low back disabilities first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection for neck and low back disabilities, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Psoriasis

The Veteran asserts that he developed psoriasis as a result 
of his military service.  He has not provided a specific 
argument as to why his skin condition is related to his 
military service and has not specifically described the 
circumstances surrounding the onset of this disorder.

As noted above, the Veteran's service records have been 
determined to be unavailable.  Accordingly, there is no in-
service evidence demonstrating complaints or treatment for 
any skin conditions, including psoriasis.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
psoriasis.  38 C.F.R. § 3.303(b).  The Veteran has not 
indicated when he first received treatment for psoriasis.  
The first evidence of record regarding any findings of 
psoriasis is dated in April 1996, when the Veteran underwent 
cardiovascular evaluation.  He at that time complained of a 
rash and dry skin on both elbows and forearms that had been 
present for the past one to two years.  Physical examination 
revealed plaque lesions on the surfaces of both elbows.  The 
impression was psoriasis.  He was prescribed cream and was 
instructed to apply the cream to affected areas.  The next 
notation regarding psoriasis of record is dated in November 
1997, when the Veteran underwent examination in conjunction 
with his claim for service connection.  Physical examination 
at that time revealed psoriatic lesions of the elbows.  He 
was diagnosed with mildly to moderately extensive psoriasis.  
The examiner did not comment as to whether the Veteran's 
psoriasis was in any way related to his active military 
service.  The next record of treatment related to psoriasis 
is dated in March 2002, when the Veteran requested skin cream 
for his psoriasis.  At no time did any treating physician 
relate the Veteran's psoriasis to his period of military 
service.  There are no further records related to skin 
problems until May 2008, when the Veteran underwent VA 
examination of his skin.

On examination in May 2008, the Veteran was unable to 
describe the initial onset of his psoriasis.  He described 
his current treatment, however, as involving the topical 
application of cream.  He stated that he used the cream 
intermittently.  Physical examination revealed psoriatic 
lesions covering half of each elbow and seborrheic scaliness 
of the eyebrows and a small area of the right parietal scalp.  
The diagnoses were mild psoriasis and mild seborrhea.  In 
addressing whether the Veteran's psoriasis was as likely as 
not related to his military service, the examiner determined 
that it was not.  The examiner concluded that because there 
was no evidence demonstrating a continuity of skin problems, 
including psoriasis since service and no in-service evidence 
demonstrating that anything in service caused his development 
of psoriasis, it was unlikely that his psoriasis was related 
to service.

Given the length of time between his separation from service 
and the initial record of diagnosis, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's psoriasis.  
Rather, the evidence of record only weighs against such a 
finding.  Thus, service connection for psoriasis is not 
warranted.

The Board has considered the Veteran's assertions that his 
psoriasis is related to his service.  However, to the extent 
that the Veteran ascribes his psoriasis to any incident in 
service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  While the Veteran argues that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, his lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current psoriasis first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
psoriasis, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he developed bilateral hearing loss 
as a result of his active service.  Specifically, he asserts 
that he developed hearing loss as a result of exposure to 
acoustic trauma in the form of weapons training while 
stationed in Alaska and as a result of occasionally being in 
close proximity to aircraft.

As noted above, the Veteran's service records have been 
determined to be unavailable.  Accordingly, there is no in-
service evidence demonstrating hearing loss.  His one 
available service record additionally does not demonstrate 
that he participated in combat.  As there is no evidence that 
the Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until June 1997.  At that time, the 
Veteran reported a history of noise exposure and fluctuating 
tinnitus.  Audiometric examination revealed moderate, 
dropping to severe sensorineural hearing loss in the right 
ear, and moderately severe to severe hearing loss in the left 
ear.  He was educated regarding his hearing loss but informed 
that he was not eligible to receive hearing aids through VA.  
Records dated in July 1997 show that the Veteran was again 
determined to have moderately severe hearing loss but that he 
was not eligible to receive hearing aids through VA.  In 
February 1999, however, he was found to be eligible for 
hearing aids through VA.  He was fitted for hearing aids.  
Subsequent records show maintenance of the prescribed hearing 
aids.  At no time did any treating provider relate the 
Veteran's hearing loss to his military service.

The Veteran underwent VA audiometric examination in May 2008.  
At that time, he reported that he had served in an infantry 
unit.  While he had not participated in combat, he frequently 
participated in training exercises which exposed him to 
acoustic trauma.  He also reported that on several occasions 
he had been assigned to temporary duty with the Air Force.  
During those times, he had been in close proximity to air 
craft but had not been directly on the flight line.  
Following his separation from service, he worked as a welder 
for a few months, and then worked on the production line for 
General Electric for four or five years.  Following his 
employment with General Electric, he worked for a tool 
company for several years as a general laborer.  For his last 
13 years of employment, he had operated his own service 
station.  Recreational noise exposure included occasional 
hunting.  He was currently retired.  With regard to current 
symptomatology, he denied experiencing tinnitus.  

Audiometric examination demonstrated bilateral hearing loss 
that comports with VA requirements for consideration as a 
disability.  38 C.F.R. § 3.385.  In addressing whether it was 
as likely as not that the Veteran's current bilateral hearing 
loss was related to acoustic trauma in service, the examiner 
determined that it was not.  The examiner reasoned that while 
the Veteran's service records were not available for review, 
because the first documentation of hearing loss was not dated 
until June 1997, 42 years after his discharge from service, 
and the Veteran's occupational history was significant for 
noise exposure, it was less likely than not that this hearing 
loss was related to noise exposure in service, and was more 
likely related to his occupational noise exposure.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
Veteran argues that his symptoms during service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, his 
lay report is not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the claim of service connection for 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for psoriasis is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


